DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Response to After Final
Prosecution is reopened since Applicant’s arguments filed on 12/7/20 are persuasive. 

				Claim Status
Claims 1-17 are pending and are examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US Pub 2007/0087357; already of record), in view of Taira (US Pub 2016/0169779).

	Regarding Claim 1, Clark teaches an assay device for determining the presence and/or amount of an analyte of interest in a sample, the assay device comprising: 
a) a housing that includes a liquid receiving unit that is adapted to accommodate more than one type of liquid in a way that each type of liquid is being stored in a separate liquid chamber ([0062] The device 10 includes a two-part housing having an upper housing portion 12 that retains a flow path matrix 14 and secures a sample application element 16 and in Fig. 3 a lower housing portion 18; [0062] Fig. 3, reagent containers 20, 22), wherein each liquid chamber has a first opening that is sealed with an openable liquid seal [0069] Fig. 3, seal 58); 
b) a mixing chamber located at said housing and which is adapted to receive a solution that is a product of the liquid as received from each liquid chamber ([0067] Fig. 4, 
d) a lid which is capable of being actuated to enable the puncturing or removal of the openable liquid seal by a corresponding puncturing element that is located within said housing ([0063] Fig. 1 upper housing portion 12; squeezing the upper and lower portions 12 and 18 together; corresponding puncturing element would be [0069] lances 54 and 56); and 
e) an assay means that is in fluid communication with said mixing chamber for determining the presence and/or amount of an analyte of interest in the sample after the interaction of said sample with said solution in the mixing chamber ([0066]-[0069] fluidic pathway is taught, Figs. 3 and 4).  
	Clark is silent to c) an inner surface at the interior of said housing that has a form that forces the liquids to flow in a spiral or twisted manner towards the mixing chamber, in order to facilitate the mixing of the liquids.
Taira teaches in the related art of preparing a solution of sample. [0036] The swirl flow generating member has a function of swirling liquid in the container for sample dilution when the liquid is injected into the container. Note that, the “swirl flow” used herein a means, for example, a flow swirling in a horizontal direction substantially along an inner peripheral surface of the container, a flow swirling in a vertical direction substantially along the inner peripheral surface of the container, and a flow swirling in a spiral manner substantially along the inner peripheral surface of the container. As an example, the swirl flow generating member is formed of a recess or a salient such as a slope (Examiner notes a slope would be inclined allow for a spiral flow), a protrusion, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the housing, as taught by Clark, to include an inner surface at the interior of said housing that has a form that forces the liquids to flow in a spiral or twisted manner towards the mixing chamber, in order to facilitate the mixing of the liquids, as taught by Taira, in order to allow for the biological sample in the capillary tube arranged inside the container to flow out of the capillary tube, and to mix with the diluting solution sufficiently (Examiner notes this would be a particular flow pattern caused by a slope), as taught Taira, [0036].

Regarding Claim 2, modified Clark teaches the device according to claim 1, in which the actuation of the lid is obtained by a pushable mechanism that enables to press/push said lid toward the housing, and thereby to cause the openable seal of each chamber to be punctured or removed by the opening elements that are located within the interior of said housing, with respect to the location of the sealed opening of each chamber (Clark teaches [0057] In one aspect, the liquid reagent is contacted with the 

Regarding Claim 3, modified Clark teaches the device according to claim 1, in which the lid comprises an opening through which a sample can be inserted into the mixing chamber (Clark teaches [0045] The sample application element generally includes an opening through which sample can be deposited on the matrix and a liquid containment reservoir. [0062] An upper housing portion 12 that retains a flow path matrix 14 and secures a sample application element 16.).  

Regarding Claim 4, modified Clark teaches the device according to claim 3, in which the opening is blocked in order to prevent the insertion of the sample prior to the actuation of the lid and the delivery of the liquids into the mixing chamber (Clark teaches [0063] The pivotal connection initially holds the two portions of the housing in a pre-activated configuration prior to the addition of a sample liquid to the sample application element 16. See also [0064], [0065], and [0066]. The opening is blocked in the sense that a sample cannot be added and delivered prior to the actuation of the lid).

Regarding Claim 5, Modified Clark teaches the device according to claim 1.
Modified Clark is silent to the lid is configured in such a way that the insertion of the sample into the mixing chamber is enabled only after the extraction of the liquid from each chamber into said mixing chamber.  
This claim is considered an intended use limitation, which does not further delineate the structure of the claimed apparatus from that of the prior art.  Since this claim is drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. This recited intended use limitations are accorded no patentable weight to an apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). 
The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114).” The teachings of modified Clark do not limit a sample being 

Regarding Claim 7, modified Clark teaches the device according to claim 1, in which the housing includes a plurality of liquid chambers, each adapted to contain a liquid or at least one of them contains a liquid sensitive reagent and the remaining chambers contain a liquid (Clark teaches [0067] reagent container 20, [0069] reagent container 22, The detector reagent 38 stored in the reagent container 22).  

Regarding Claim 8, modified Clark teaches the device according to claim 7, in which the solution in the mixing chamber is a mixed solution obtained by the liquids received from the plurality of chambers (Clark teaches [0063] Activation also releases the liquid reagents 36 and 38 from the sealed containers 20 and 22 enabling flow of the liquid reagents into the flow path matrix 14.).  

Regarding Claim 12, modified Clark teaches the device according to claim 1, in which at least one liquid chamber is an integral part of the housing or the liquid receiving unit (Clark teaches [0046] the element retains the carrier in a chamber so that the sample can flow around the entire surface of the carrier with minimal clearance between the carrier and the walls of the chamber.).  

Regarding Claim 13, modified Clark teaches the device according to claim 1 and containers 20 and 22. 

Regarding the standalone container, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). See MPEP 2144.04 IV C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the liquid chamber in the device of modified Clark, to be a standalone container (to be separable), in order to allow for a container to be swapped out for cleaning. 

Regarding Claim 17, modified Clark teaches the device according to claim 1.
Clark is silent to the form of the inner surface at the interior of said housing that has an inclined and spiral-like form.
Taira teaches in the related art of preparing a solution of sample. [0036] The swirl flow generating member has a function of swirling liquid in the container for sample dilution when the liquid is injected into the container. Note that, the “swirl flow” used herein a means, for example, a flow swirling in a horizontal direction substantially along an inner peripheral surface of the container, a flow swirling in a vertical direction substantially along the inner peripheral surface of the container, and a flow swirling in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the housing, as taught by Clark, to include an inner surface at the interior of said housing that has a form that forces the liquids to flow in a spiral or twisted manner towards the mixing chamber, in order to facilitate the mixing of the liquids, as taught by Taira, in order to allow for the biological sample in the capillary tube arranged inside the container to flow out of the capillary tube, and to mix with the diluting solution sufficiently (Examiner notes this would be a particular flow pattern caused by a slope), as taught Taira, [0036].

Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US Pub 2007/0087357), in view of Taira (US Pub 2016/0169779), and further in view of Engbersen (US Pub 2015/0182156).
Regarding Claim 6, modified Clark teaches the device according to claim 1.
Modified Clark is silent to a delay mechanism for delaying the interaction of the sample with the solution within the mixing chamber.  
Engberson teaches in the related art of a test device. [0031] In the first part 2 a blood absorbing and/or adsorbing element 17 is provided. This element 17 can for example be formed by or comprise a sponge like element 17 such as but not limited to an artificial element having open cells, pores or the like for absorbing an amount of blood, especially full blood. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a delay mechanism for delaying the interaction of the sample with the solution within the mixing chamber, as taught by Engberson, to the device, as taught by modified Clark, in order to allow for absorb a predefined amount of full blood, as taught by Engberson, [0031]. 

Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US Pub 2007/0087357; already of record), in view of Taira (US Pub 2016/0169779), and further in view of Rutter (US Pub 2010/0255609; already of record).
Regarding Claims 9, 10, and 11, modified Clark teaches the device according to claim 1.

Rutter teaches an assay device. [0044] The first seal seals a first opening of the liquid container and may be provided in proximity to the opening means and the second seal seals a second opening of the liquid container which fluidically separates the liquid container from the assay means. The first seal may be provided at a location distal from the assay means and the second seal provided at a location proximal to the assay means. The first seal may be provided at a location distal from the assay means and the second seal provided at a location proximal to the assay means. The first and second seals may be provided at opposite ends of the container. The first seal may be located at an upper end of the liquid container and the second seal may be located at a lower end of the liquid container.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second opening, as taught by Rutter, to the liquid chamber, as taught by modified Clark, in order to fluidically separate the liquid container from the assay means, as taught by Rutter, in [0044]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the second opening to be located at the top end of the liquid chamber, and in which the first opening to be located at the bottom or the lower end of the liquid chamber, as taught by Rutter, in the device .    

Claims 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US Pub 2007/0087357), in view of Taira (US Pub 2016/0169779), and further in view of Bachand (US Patent 6,464,939).
Regarding Claims 14, 15, and 16, modified Clark teaches the device according to claim 1.
Modified Clark is silent to in which the openable liquid seal is a layer that is made of a material having low fluid permeability, in which the layer is made of metal, alloy or polymer layer, and the openable liquid seal includes a bondable backing layer such as a lacquer or a laminate to enable said seal to be bonded to the liquid chamber.  
Backhand teaches a testing and confirmation device. In Fig. 2, the cap 78 may comprise suitable means for snap locking the cap 78 to the confirmation well 18. In addition, the cap 78 preferably includes a puncturable membrane 92 made of foil laminate or other suitable, puncturable material, sealed to a rim 94 of the cap 78. Column 6, lines 45-46.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the seal, as taught by modified Clark, from a layer that is made of a material having low fluid permeability, in which the layer is made of metal, alloy or polymer layer, and the openable liquid seal includes a bondable backing layer such as a lacquer or a laminate to enable said seal to .

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 12/7/2020, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Clark (US Pub 2007/0087357), in view of Taira (US Pub 2016/0169779).

First, Applicant argues the prior art of Clark teaches a reaction occurs directly on the matrix with no mixture of solutions involved as well as no delays prior to the reaction with the sample. 
In response, Examiner notes there are two reagent containers 20 and 22 as well as reagents that are mixing together. See below to address Applicant’s arguments on the secondary reference. While the primary reference of Clark is maintained, the rejection was amended in light of Applicant’s arguments of the secondary reference. 

Second, Applicant argues “Engbersen’s device is misleading. Engbersen discloses a device that is designed to receive blood directly from the finger of a person. The device does not include a built-in solution, which means dripping a solution from an 
In response, Examiner notes a new rejection is cited in light of Applicant’s argument. The prior art of Taira teaches a slope (inclined) and a spiral flow. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798